UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1540



PEGGY LEE SEXTON,

                                              Plaintiff - Appellant,

          versus

FOOD LION, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-719)


Submitted:   August 15, 1996               Decided:   August 20, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Peggy Lee Sexton, Appellant Pro Se. David Raymond Simonsen, Jr.,
Vickey A. Verwey, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

her civil action for failure to respond to Appellee's motion for

summary judgment after being given several opportunities to respond

and warnings of the consequences of failure to do so. We have

reviewed the record and the district court's opinion and find no
reversible error. Accordingly, we affirm on the reasoning of the

district court. Sexton v. Food Lion, Inc., No. CA-95-719 (E.D. Va.
Mar. 6, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2